DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ERIC PETER HEWITT,
                            Appellant,

                                    v.

                       STATE OF FLORIDA,
                            Appellee.

                             No. 4D21-2461

                             [April 21, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Kathleen H. Roberts, Judge; L.T. Case No.
432020MM000982MMAXMX.

  Eric Peter Hewitt, Pompano Beach, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.